PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $246.76, based upon the following facts.
On or about the week of February 4, 1981, a 1980 Dodge Omni, owned by claimant’s insured, Michael L. Hall, was parked in his driveway in Fairview, Marion County, West Virginia. Respondent, .then engaged in snow removal and cindering operations, caused cinders to be blown onto the vehicle, damaging the painted finish.
The Court finds that respondent’s negligence was the proximate cause of the damages suffered by the claimant’s insured and makes an award to the claimant in the amount of $246.76.
Award of $246.76.